PER CURIAM.
This was a suit to foreclose a mortgage given by the appellant Miriam B. Richardson and her husband on land owned by the former to seeure a debt described in the mortgage. The granting of the relief sought was resisted on the ground that the debt to secure which the mortgage was given was not the debt of the wife, but was the conditional debt of the husband, with the result that the mortgage was unenforceable because of the provision of the Alabama statute that “the wife shall not, directly or indirectly, become the surety for the husband.”. Code of Alabama 1923, § 8272. The court found from the evidence that the debt to secure which the mortgage was given was the debt of the wife, and ruled against the defense set up. We are of opinion that the evidence warranted that conclusion, and that no valid defense was proved. We think there is no occasion to set out the evidence or to comment on it further.
The decree is affirmed.